UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL L. SPENCE, a/k/a Daniel L. Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:98-cr-00034-WDQ-1; 1:14-cv-01310-WDQ)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel L. Spence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel L. Spence seeks to appeal the district court’s

orders construing his self-styled “Request for Judicial Notice

of Adjudicative Facts” as an unauthorized, successive 28 U.S.C.

§ 2255 (2012) motion and dismissing it for lack of jurisdiction,

and denying Spence’s Fed. R. Civ. P. 59(e) motion to alter or

amend judgment.          The orders are not appealable unless a circuit

justice    or    judge    issues   a   certificate       of   appealability.      28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller–El     v.   Cockrell,     537 U.S. 322,    336–38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484–85.

            We have independently reviewed the record and conclude

that Spence has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

                                            2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3